Judgment, Supreme Court, Bronx County (Peter J. Benitez, J.), rendered June 23, 2005, convicting defendant, after a jury trial, of official misconduct, and sentencing him to a term of three years’ probation with 70 hours of community service, unanimously reversed, on the law and as a matter of discretion in the interest of justice, and the indictment dismissed.
As the People concede, there was no corroboration of defendant’s statement that he attempted to file a false accident report, a necessary element of the crime as charged, and so the evidence is legally insufficient to sustain the verdict (see CPL 60.50; People v Murray, 40 NY2d 327, 329 [1976]; People v Greenwood, 20 AD2d 272 [1964]). Concur—Tom, J.P., Mazzarelli, Marlow, Nardelli and McGuire, JJ.